         Case 1:19-mj-00105-DAR Document 1-1 Filed 04/22/19 Page 1 of 1



                                  STATEMENT OF FACTS

       On April 21, 2019, members of the Metropolitan Police Department (MPD), Narcotics
and Special Investigations Division (NSID), Gun Recovery Unit (GRU) were on patrol in the
2300 block of Good Hope Road Southeast in Washington, D.C., when they observed a silver
Mercedes (Virginia Tag: 49675K) with a heavy window tint.

        As the officers prepared to conduct a traffic stop on the vehicle, the driver and sole
occupant of the vehicle pulled into the 2300 block of Altamont Place Southeast in Washington,
D.C., and pulled over and parked the vehicle. Officers conducted the traffic stop and made
contact with the driver, identified as Brandon Lee (Defendant Lee). Officers asked Defendant
Lee to step out of the vehicle, and he refused. Defendant Lee was assisted by Officers out of the
vehicle.

        While a WALES/NCIC check of Defendant Lee was being conducted and the Notice of
Infraction for the window tint was being completed, a MPD canine Officer and his K9 arrived on
scene and conducted an outer sweep of the aforementioned vehicle. The K9 gave a trained
indication on the vehicle for the presence of firearms. While searching the vehicle, Officers
recovered a black semi-automatic pistol from the center console of the vehicle occupied by
Defendant Lee. The defendant was placed under arrest and transported to the Sixth District for
processing.

        The firearm recovered was a black in color Smith & Wesson, M&P9C, .9 millimeter
semi-automatic pistol and loaded with one (1) round in the chamber and eleven (11) rounds in
the magazine. To the best of the undersigned officer’s knowledge, the defendant has previously
been convicted of a crime punishable by imprisonment for a term exceeding one year. A criminal
history check of the defendant through the National Crime Information Center confirmed that the
defendant had a prior felony conviction in the Superior Court of the District of Columbia,
Criminal Case No. 2007CF3020853. Before filing this complaint, the officer reviewed at least
one computer print-out of the defendant’s criminal history and it showed that the defendant had
been convicted of such crime. There are no firearm manufacturers in the District of Columbia.




                                             _________________________________
                                             OFFICER MERISSA MCCAW
                                             METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF APRIL, 2019.


                                                     ___________________________________
                                                     DEBORAH A. ROBINSON
                                                     U.S. MAGISTRATE JUDGE 
